

116 HR 4082 IH: Santa Fe High School Victims Act
U.S. House of Representatives
2019-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4082IN THE HOUSE OF REPRESENTATIVESJuly 26, 2019Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the private purchase or sale of a firearm or ammunition except through a federally
			 licensed firearms dealer, to impose additional requirements on such a
			 dealer, and for other purposes.
	
 1.Short titleThis Act may be cited as the Santa Fe High School Victims Act. 2.Prohibition on private purchase or sale of firearm or ammunition except through a federally licensed firearms dealer (a)In generalSection 922 of title 18, United States Code, is amended by adding at the end the following:
				
 (aa)It shall be unlawful for an individual to knowingly— (1)sell a firearm or ammunition, except to a licensed dealer; or
 (2)purchase a firearm or ammunition, except from a licensed dealer.. (b)PenaltiesSection 924(a) of such title is amended by adding at the end the following:
				
 (8)Whoever violates section 922(aa) shall be fined not less than $75,000 and not more than $150,000, imprisoned not less than 15 years and not more than 25 years, or both..
			3.Annual renewal of Federal license to deal in firearms other than destructive devices; increase in
			 license fee
 (a)In generalSection 923(a)(3)(B) of title 18, United States Code, is amended— (1)by striking $200 for 3 years and inserting $500 per year; and
 (2)by striking $90 for 3 years and inserting $250 per year. (b)Additional increase in feesEffective January 1, 2021, section 923(a)(3)(B) of title 18, United States Code, is amended—
 (1)by striking $500 and inserting $1,000; and (2)by striking $250 and inserting $500.
				4.Additional requirements applicable to federally licensed firearms dealers
 (a)In generalSection 923 of title 18, United States Code, is amended by adding at the end the following:  (m)Each licensed dealer shall report to the Attorney General and local law enforcement authorities any instance in which the licensed dealer suspects, or is made aware, that—
 (1)an actual or prospective purchaser of a firearm or ammunition is exhibiting signs of mental duress, or suicidal or homicidal ideation, or other behaviors which alarm the licensed dealer; or
 (2)an individual has attempted to purchase a firearm on behalf of another individual. (n) (1)Each licensed dealer shall prominently display at the business premises subject to the license to deal in firearms issued to the licensed dealer under this section—
 (A)the license; (B)the name and license number of each individual who is licensed under this section to sell firearms at the business premises; and
 (C)a toll-free telephone number established by the Attorney General at which any individual, at any time of day, may immediately report illegal, suspicious, or alarming behavior.
 (2)The Attorney General shall establish a toll-free telephone number to which any individual, at any time of any day, may immediately report illegal, suspicious, or alarming behavior in relating to conduct at, or on the curtilage of, any business premises subject to a license to deal in firearms issued under this section.
 (o)Each licensed dealer shall successfully complete an annual training course, certified by the Attorney General, in reducing the risk of gun violence through identifying high-risk behaviors of customers for firearms or ammunition, and in such other matters relating to dealing in firearms as the Attorney General shall prescribe by regulation, that includes at least 40 hours of classroom training..
 (b)EnforcementSection 923(e) of such title is amended— (1)by inserting after the 2nd comma the following: suspend or revoke a license to deal in firearms issued to a licensed dealer who violates subsection (m), (n), or (o), or; and
 (2)by inserting after the 2nd sentence the following: The determination as to whether to suspend or revoke a license to deal in firearms issued under this section shall be based on the number of requirements of this chapter which have been violated by the licensed dealer..
				